IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50169
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIA GUADALUPE TIJERINA-QUEZADA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-01-CR-306-ALL
                        --------------------
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Maria Guadalupe Tijerina-Quezada appeals her sentence

following her guilty plea to illegally reentering the United

States after being deported.   She argues that the district court

erred in refusing to downwardly adjust her sentence pursuant to

U.S.S.G. § 3E1.1 for acceptance of responsibility.

     While the district court’s factual findings under the

Sentencing Guidelines are generally reviewed for clear error, a

determination whether a defendant is entitled to an adjustment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50169
                                 -2-

for acceptance of responsibility is reviewed with even greater

deference.   United States v. Brenes, 250 F.3d 290, 292 (5th Cir.

2001).   A downward adjustment for acceptance of responsibility

requires the defendant to clearly demonstrate acceptance of

responsibility.    U.S.S.G. § 3E1.1.   The defendant must also show

sincere contrition.    United States v. Nguyen, 190 F.3d 656, 658

(5th Cir. 1999).    Our review of the record convinces us that the

court’s denial of acceptance of responsibility was not without

foundation and, therefore, it is affirmed.     See United States v.

Anderson, 174 F.3d 515, 525 (5th Cir. 1999).

     Tijerina also appeals her sentence as unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), which cast

doubt on the holding in Almendarez-Torres v. United States, 523

U.S. 224 (1998), that 8 U.S.C. § 1326(b) involves a sentencing

factor rather than an element of the offense.    Tijerina

acknowledges that her argument is foreclosed by

Almendarez-Torres, which was not overruled by Apprendi.     See

Apprendi, 530 U.S. at 490; United States v. Dabeit, 231 F.3d 979,

984 (5th Cir. 2000), cert. denied, 531 U.S. 1202 (2001).     This

court must follow the precedent set in Almendarez-Torres unless

and until it is overruled by the Supreme Court.     Dabeit, 231 F.3d

at 984 (5th Cir. 2000).    The judgment of the district court is

AFFIRMED.